Citation Nr: 0731053	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-00 417A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

REMAND

The veteran had active military service from August 1958 to 
February 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the veteran cancelled requested personal 
hearings at the RO and before a Board member.  Accordingly, 
his hearing requests have effectively been withdrawn.  See 38 
C.F.R. § 20.704(e) (2006).

This case was remanded by the Board for additional 
development in July 2005, and again in December 2006.  
Because the agency of original jurisdiction (AOJ) did not 
complete the development sought by the Board's December 2006 
remand, the Board will remand again.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

When the Board remanded these two issues in December 2006, 
the AOJ was specifically requested to afford the veteran a VA 
examination to determine whether it was at least as likely as 
not that the veteran's current COPD and hypertension were 
related to military service, including the question of 
whether the hypertension was caused or made worse by the 
veteran's service-connected diabetes.  In the Board's remand 
it was noted that the veteran had undergone a pulmonary 
function test (PFT) while he was on active duty, as noted in 
an examination report dated in October 1979, and again after 
service, in October 2001.  Because the Board determined that 
that fact could indicate an in-service incurrence of a 
disease, this issue was remanded in order to obtain an 
examination and a medical nexus opinion.  The examiner was 
specifically to discuss the relevance of the results of the 
pulmonary function testing that are of record.  

While the examiner provided an examination, the examiner did 
not discuss the results of the pulmonary function testing.  
Moreover, the AOJ did not, as was requested in the Board's 
remand order, return the examination report to the examiner 
for necessary corrective action necessitated by the 
examiner's not having complied with the Board's and AOJ's 
examination request that the examiner discuss the PFTs that 
were of record.  As a consequence, the Board will remand for 
an addendum to the January 2007 examination report, or, if 
necessary, a new examination that complies with the Board's 
remand order.  

With respect to the hypertension claim, the examiner who 
conducted the veteran's January 2007 examination was asked to 
determine whether it was at least as likely as not that the 
veteran's current COPD and hypertension were related to 
military service, including the question of whether 
hypertension was caused or made worse by the veteran's 
service-connected diabetes mellitus.  Thus, even if service 
connection on a direct basis is ultimately denied for the 
veteran's hypertension, the question of whether the veteran's 
hypertension was made worse by his service-connected diabetes 
mellitus must be answered.  The examiner did not address the 
aggravation question.  

With the foregoing as background, in the Board's remand of 
December 2006, the agency of original jurisdiction (AOJ) was 
told that the supplemental statement of the case that was to 
be issued following the development sought in the remand 
order should reflect consideration of both old and new 
versions of 38 C.F.R. § 3.310.  This was not done.  The Board 
will therefore also remand to ensure that the veteran is 
informed of the changes to 38 C.F.R. § 3.310, and to thereby 
ensure that he receives the due process to which he is 
entitled, and to also assure that the SSOC issued by the AOJ 
reflects consideration of both old and new versions of 
38 C.F.R. § 3.310.  See Stegall, supra.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The veteran must be apprised of the 
changes to 38 C.F.R. § 3.310 that became 
effective October 10, 2006.  See 
38 C.F.R. § 3.310 (2007).  

2.  The AOJ should request that the 
physician who examined the veteran in 
January 2007 again review the veteran's 
claims file, including his SMRs, and 
provide an addendum to the January 2007 
examination report.  Specifically, 
because the veteran underwent pulmonary 
function testing while he was still on 
active duty, the examiner must discuss 
the relevance of the results of the 
pulmonary function tests that are of 
record, particularly the testing reported 
in the October 1979 examination report.  
The examiner should amend the previous 
examination report to reflect 
consideration of the PFT test results.  A 
nexus opinion should be provided based on 
the entire record, including these 
results.  

The examiner should also be asked to 
again review the file and provide an 
opinion regarding the medical 
probabilities that the veteran's 
hypertension has been made worse by 
service-connected diabetes mellitus.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

(If the January 2007 examiner is no 
longer available or is otherwise unable 
to provide the requested opinions, the 
AOJ should arrange for the veteran to 
undergo another VA examination by a 
physician with appropriate expertise to 
address the questions presented above.  
All indicated studies, tests, and 
evaluations deemed necessary should be 
performed and the results noted in the 
examination report.  The veteran's claims 
file, including a copy of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.  The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. 
§ 3.655 (2007).)

The AOJ should ensure that the 
examination report or any addendum to an 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  (The supplemental 
statement of the case should reflect 
consideration of both old and new 
versions of 38 C.F.R. § 3.310.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).)  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

